Citation Nr: 1208392	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic headaches due to traumatic brain injury (TBI), currently rated as 30 percent disabling.  

2.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD) with insomnia, and cognitive disorder, not otherwise specified, due to TBI, rated as 40 percent disabling as of October 23, 2008, and as 30 percent disabling prior to that date.

3.  Entitlement to a rating in excess of 10 percent for right shoulder tendonitis, to include restoration of a 20 percent rating.

4.  Entitlement to an increased initial rating for right upper extremity radiculopathy, currently rated 10 percent disabling.

5.  Entitlement to an effective date prior to September 3, 2010, for the award of service connection for right upper extremity radiculopathy.  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from April 2002 to May 2007. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).

The Board notes that, in March 2011, it rendered a decision remanding the issue of the evaluation of PTSD with insomnia and cognitive disorder, not otherwise specified, due to TBI, for additional development.  In May 2011, the RO increased the rating for this disability from 30 to 40 percent, effective from October 23, 2008.  The claim has been returned to the Board.  In the March 2011 decision, the Board also dismissed a claim for the issue of entitlement an evaluation in excess of 20 percent for right shoulder tendonitis from March 6, 2008, and denied a claim for a compensable evaluation prior to that date.  The Board cited to two documents from the Veteran received in January 2009 as a basis for concluding that the Veteran sought to withdraw the claim inasmuch as it pertained to the later period, and to appeal the period prior to March 6, 2008.  However, the Board observes that the Veteran filed a claim for increased rating for right shoulder tendonitis in September 2009.  These claims lead to a February 2010 rating decision in which the RO reduced the rating for right shoulder tendonitis from 20 to 10 percent, effective from June 1, 2010.  The Veteran appeals this decision and also seeks a higher rating for this disability.  

The Veteran also appeals the February 2010 rating decision as to the issue of the evaluation of posttraumatic headaches.  The RO reduced the rating for that disability from 10 to 30 percent in that rating decision.  Although the 30 percent rating was eventually restored so that it has been continuously rated 30 percent since October 2008, the Veteran seeks a rating in excess of 30 percent as part of this appeal.  Thus, this issue has been phrased accordingly on the title page.

The Board has chosen to consolidate all of these claims under the original docket number in the interest of efficiency.  The Veteran is not prejudiced by this action.  

The restoration issue and the evaluation of right upper extremity radiculopathy issue are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service-connected posttraumatic headaches due to TBI are manifested by prostrating headaches more than once per week, but not by very frequent and prolonged attacks that are completely prostrating and productive of severe economic inadaptability; the same symptoms result in not more than a '1' designation for subjective symptoms and a '0' designation for all other facets of cognitive functioning under the TBI criteria. 

2.  At all times relevant to this decision, the social and occupational impairment from the Veteran's PTSD with insomnia and cognitive disorder, not otherwise specified, due to TBI, most closely approximates reduced reliability and productivity; the same symptoms result in not more than a '2' designation for memory, attention, concentration and executive functioning and a '0' designation for all other facets of cognitive functioning under the TBI criteria in effect since October 23, 2008.  As to the former criteria, there has been no diagnosis of multi-infarct dementia.  

3.  The Veteran filed a claim for a disability characterized as numbness and tingling of the right shoulder to the elbow into the right hand and fingers on September 29, 2009.  

4.  Right upper extremity radiculopathy was first shown during a VA peripheral neuropathy examination on September 3, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for headaches due to TBI are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100, 8045 (2011). 

2.  The criteria for an evaluation of 50 percent, but not higher for PTSD with insomnia, and cognitive disorder, not otherwise specified, due to TBI, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411, 8045 (2011), Diagnostic Codes 9304, 8045 (2008). 

3.  An effective date earlier than September 3, 2010, is not warranted for the award of service connection for right upper extremity radiculopathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased compensation for the service-connected PTSD with insomnia, and cognitive disorder due to TBI and headache disability, also due to TBI.  He also seeks an earlier effective date for the award of service connection for radiculopathy of the right upper extremity.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim which led to the grant of service connection. 

The Veteran was provided notice letters with regard to his claims in September 2008, December 2008, and October 2009.  To the extent that it can be argued that he was not provided complete notice with respect to his claim until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his attorney representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2011 for his headaches due to TBI and in April 2011 for his PTSD due to TBI.  As to the PTSD due to TBI claim, the examiner's report resulted in increased disability rating from 30 percent to 40 percent effective from October 2008, the date of implementation of the regulations governing TBI cognitive impairment.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the 2011 examinations.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Principle-Increased Ratings 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

	A.  TBI-current law-effective from October 23, 2008

TBI is rated in accordance with Diagnostic Code 8045.  The criteria pertaining to residuals of TBI under Diagnostic Code 8045 effective from October 23, 2008, are set out below: 

There are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

With regard to the evaluation of cognitive impairment and subjective symptoms, Diagnostic Code 8045 provides for the following:  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall disability rating is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified'" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. 

The rating schedule for evaluating cognitive impairment and other residues of traumatic brain injury not otherwise classified provide that facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified provide numerical designations based on certain proscribed levels of impairment.  These evaluations are set forth as follows:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0...No complaints of impairment of memory, attention, concentration, or executive functions. 

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

      
Impairment of judgment is assigned numerical designations as follows: 

0...Normal. 

1...Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2...Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3...Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total...Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0...Social interaction is routinely appropriate. 

1...Social interaction is occasionally inappropriate. 

2...Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

      Impairment of orientation is assigned numerical designations as follows: 

      0...Always oriented to person, time, place, and situation. 
      
1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

      0...Motor activity normal. 

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 

2...Motor activity mildly decreased or with moderate slowing due to apraxia. 

3...Motor activity moderately decreased due to apraxia. 

Total...Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3...Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total...Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

      Subjective symptoms are assigned numerical designations as follows: 

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety. 

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 

3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 

1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas. 

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas. 

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

38 C.F.R. § 4.124a (effective October 23, 2008).

      B.  TBI-effective prior to October 23, 2008

The schedular criteria by which traumatic brain injuries are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  

Where a law or regulation (particularly pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).  

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 23, 2008).

Claimants whose residuals of traumatic brain injury were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  

      C.  Headaches

The rating criteria for DC 8100 in relevant part are as follows.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

      D.  PTSD, insomnia, cognitive disorder 

PTSD is rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows. 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

III.  Analysis-Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review. 

      A.  Posttraumatic Headaches due to TBI

Service connection for posttraumatic headaches due to TBI was granted in a February 2009 rating decision and a 30 percent rating was assigned under Diagnostic Code (DC) 8100 (migraine).  The Veteran filed the current claim for an increased rating for these headaches in September 2009.  During the course of this claim for increase, the disability rating was reduced and subsequently reinstated.  It is currently rated at 30 percent.  He seeks a higher rating.

The record contains an extensive evaluation from M.R.H. dated in August 2008.  This indicates TBI and recurrent headaches, vision problems described as scotomas, dizziness, neck pain, low back pain, cognitive problems and irritability, both worse later in the day, and PTSD.  It was noted that he did not sleep well due to being anxious in the dark.  It was also noted that he worked nights so he could nap during the day.  The examiner assessed issues consistent with postconcussional syndrome and recommended physical therapy for chronic low grade vestibular problems and occupational therapy focusing on vision to work on what looked like posttraumatic visual syndrome.  He stated he would anticipate treatments for posttraumatic visual syndrome and vestibular dysfunction would improve issues with fatigue.  He felt that the issues of irritability, short term memory and concentration were likely more of a consequence of fatigue, so treatment of fatigue should help these issues.  He also felt headaches should improve with improvement in fatigue.  Focused treatment of cervical dysfunction would benefit the headaches.  He recommended PTSD counseling, and noted that PTSD likely contributed to fatigue and indirectly to irritability and other cognitive complaints.  He recommended follow up treatment of bicipital tendonitis which did not seem to be resolving and evaluation by a headache specialist for the headaches with positive scotomas typical of a migrainous nature.  

The Veteran was afforded a VA TBI examination in December 2008.  The examiner reviewed the claims folder and examined the Veteran.  The Veteran reported headaches with visual problems which recurred every week and lasted 1 to 2 hours.  He reported 4 to 5 per month, for which he took Tylenol.  He reported one incapacitating headache per month.  The Veteran reported that he was working as a driver in a factory making farm parts.  He missed about two weeks of work that year due to doctor visits.  Cognitive impairment and other residuals were considered.  In pertinent part, subjective symptoms were noted to not interfere with work, instrumental activities of daily living, or work or family or other close relationships.  Neurobehavioral effects were noted as one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Consciousness was normal.

VA treatment records show that he was seen on a routine basis in the neurology clinic for headaches and other neurological problems.  

The April 2011 VA examination was conducted to clarify the severity of the PTSD with insomnia and cognitive impairment due to TBI.  The examiner reviewed the medical records and claims folder, and interviewed the Veteran.  The examination included an assessment of cognitive impairment and other residuals, but the specific category of subjective symptoms was not noted.  

The Veteran was afforded a VA examination for his headaches in June 2011.  The examiner reviewed the Veteran's entire medical record and examined the Veteran.  He reported 1 to 2 headaches weekly.  These were preceded with flashing lights or halos in the visual field.  The headaches began with throbbing on the sides of the head and sometimes included dizziness and rarely double vision.  He took sumatriptan succinate 50 mg at the onset of each headache.  The pain usually lasted 2 hours.  He reported a history of blunt head trauma in 2003.  He reported that half of the headaches were prostrating.  They were not treated with continuous medication.  On examination, cranial nerves were intact.  The cerebellar examination was normal.  There was no evidence of chorea.  The examiner noted that the headaches caused increased absenteeism on the job but did not affect usual daily activities.  He was working as a factory worker, paint systems support.  He was working full time and lost no more than a week of work in the past year due to headaches.  

On review of the evidence above the Board finds the Veteran's symptoms more closely approximate the criteria for the current 30 percent rating under DC 8100.  He clearly had one or more migraine attacks per month, so the currently-assigned 30 percent rating is appropriate.  However, the criteria for the higher 50 percent rating are much higher: "very frequent" and "completely prostrating and prolonged" attacks productive of "severe economic inadaptability."  The provisions of DC 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in DC 8100 must be met. 

In this case the Veteran reportedly had at worst 1-2 migraine attacks per week of varying severity.  Less than half the attacks may be completely prostrating, but attacks of such severity were infrequent according to the Veteran's own accounts to his medical providers.  The attacks were not treated with continuous medication but instead were treated at their onset.  Finally, there is no indication the Veteran's headaches ever resulted in severe economic inadaptability during the period.  He reported less than one week of work missed during the year due to headaches.  The record is replete with reference to the fact that he works full time and attends school.  Accordingly, the Board finds the disability on appeal does not approach the criteria for the 50 percent rating. 

The Board has considered whether the Veteran could be afforded a higher rating if he were to be rated under DC 8045 for TBI for his headaches.  However, it finds that application of that DC does not afford him a rating in excess of 30 percent.  Under the table for rating TBI residuals found at DC 8045, the headaches do not produce impairment related to memory, attention, concentration, or executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation (this was assessed as normal in both the December 2008 and April 2011 examinations), neurobehavioral effects, communication or consciousness.  The descriptions of these categories do not include headaches  In the subjective symptoms category, he would score a '1' for three or more subjective symptoms that mildly interfere with work, daily living, family or close relationships based on daily to mild moderate headaches and hypersensitivity to light.  This equates to a 10 percent rating.  A '2', which would allow for a 40 percent rating, requires three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  This degree of subjective impairment simply is not shown in the record.  DC 8100 is the appropriate means of evaluation for the Veteran's headaches due to TBI because DC 8045 states that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.  The choice of 8100 is clear as it provides the higher rating under the present circumstances.  Additionally, the Board cannot assign a 10 percent rating under DC 8045 and a 30 percent rating under DC 8100 because DC 8045 provides that more than one evaluation is not to be assigned based on the same manifestations.  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA. 

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his headache disorder on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 

In sum, based on the evidence and analysis above the Board has found the preponderance of the evidence is against an evaluation of the service-connected headaches due to TBI in excess of 30 percent as the diagnostic criteria are not met.  As the evidence in this case weighs against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  Accordingly, the claim must be denied. 

B.  PTSD with insomnia, and cognitive disorder, not otherwise specified, due to TBI

For the reasons set forth below, the Board finds that the Veteran has met the criteria for a 50 percent rating, and no more, under Diagnostic Code 9411 at all times relevant to this appeal.  

The Veteran filed his claim for PTSD in August 2008.  The RO awarded service-connection for PTSD with insomnia; evaluated 30 percent disabling from August 25, 2008, in November 2008.  The award of a 40 percent rating, based on TBI criteria with a score of '2' for memory, attention, concentration and executive functioning, was made effective October 23, 2008, the effective date of the revised DC 8045 criteria.  The Veteran was afforded relevant VA examinations in October 2008, December 2008, April 2010, and April 2011.  

At the time the October 2008 VA PTSD examination, service connection for residuals of a TBI were not in effect, and accordingly, the October 2008 VA examiner did not address whether the reported symptomatology was relatable to his TBI rather than his PTSD.  The Board noted in the March 2011 remand that symptomatology reported at these examinations was congruent and, in some cases, identical, to include loss of memory, cognitive difficulties and outbursts of anger.  It observed that review of Diagnostic Codes 8045 [residuals of a TBI] and 9411 [PTSD] reflect that the criteria are often overlapping.  See 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 8045 and 9411.  Specifically, Note (1) of Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned.  

As noted above, the Veteran was evaluated at M.R.H. in August 2008.  The examiner found TBI complicated by the presence of PTSD.  Cognitive problems and short term memory issues were noted.  It was noted that he was taking Depakote for irritability, Remeron for depression, and Ambien for sleep/wake cycles.  He had issues with frequent nightmares and not sleeping well in the dark.  As a result he took a job at night so he could nap during the day.  

The October 2008 VA PTSD examination report reveals that the Veteran experienced combat-related trauma during the Persian Gulf War.  The Veteran reported that he no longer sleeps in the dark, was jumpy and irritable and was easily startled by a door shutting or a dog barking.  He was currently employed full time at a New Holland factory as a parts driver.  He worked nights because he does not like the dark.  He reported that his job skill was computers but he did not do computers because he needed to work nights because of his inability to sleep in the dark.  The diagnosis was PTSD, delayed onset, global assessment of functioning (GAF) 65.  Insomnia was noted as a symptom of PTSD but not a diagnosis.  Medication included antidepressants and sleep aids.  Prior GAF's in 2008 included 65 in October and 55 in July.  

VA examination in December 2008 for TBI yielded a diagnosis of TBI with post traumatic headaches and cognitive changes as seen in the M.R.H. report.  It was noted that these caused significant effects on his usual occupation.  He had decreased concentration, difficulty following instructions and lack of stamina.  Cognitive impairment and other residuals were noted in this report.  Memory, attention, concentration and executive functioning indicated mild memory loss complains without objective evidence on testing in this area.  Judgment was normal.  Social interaction was routinely appropriate.  Orientation was always full.  Motor activity and visual spatial orientation was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or work or family or other close relationships.  Neurobehavioral effects were noted as one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Communication was not noted as abnormal.  Consciousness was normal.  

VA examination in April 2010 noted that the Veteran was studying part time towards an engineering degree at a local community college and had a 3.2 grade point average.  He and his wife had just had a baby.  His wife worked as a teacher.  He was still working at New Holland full time.  The Veteran reported irritability but noted this had improved.  He reported his family lived in the area and he saw his parents four to five times per week.  He reported he had friends over once every week or two and he really did not go out much as he did not like crowds.  Mental status examination showed he was clean and well-groomed, psychomotor activity and speech were unremarkable.  His attitude was cooperative and attentive.  His affect was restricted.   Mood was anxious and he was able to do serial 7's and spell backwards.  He was oriented.  Thought content and process were unremarkable.  He had no delusions.  With regard to judgment, the Veteran understood the outcome of behavior.  Intelligence was average.  With regard to insight, he understood that he had a problem.  No sleep impairment was noted.  He had no hallucinations, panic attacks obsessive or ritualistic behavior, homicidal or suicidal thoughts.  Impulse control was good.  He had no episodes of violence.  There were no problems with activities of daily living.  Memory was normal for recent, remote and immediate events.  PTSD symptoms included persistent increased arousal, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  Bad dreams and nightmares occurred once or twice a week, external or internal reminders also occurred once or twice a week.  Flashbacks were mild, about once a week.  Intrusive thoughts occurred once a week.  He continued to avoid talking or thinking of the trauma and places or situations that reminded him of the trauma.  He had mild diminished activities or interests and mild affect restriction and estrangement.  The examiner noted a GAF of 62 due to PTSD and cognitive disorder NOS due to TBI.  The examiner opined that the Veteran had a mild decrease in work efficiency due to PTSD.  

The April 2011 VA examination was conducted to clarify the severity of the PTSD with insomnia and cognitive impairment due to TBI.  The examiner reviewed the medical records and claims folder, and interviewed the Veteran.  The Veteran was taking anti-psychotic medication for his mental disorder, but was not currently active in psychotherapy due to symptom stability.  He was attending college and worked full time at New Holland.  He transferred from a large university to a small college because the large environment with loud noise such as construction aroused flashbacks.  He reported he was currently irritable.  He noted that he saw his family a good deal and had a wife and daughter.  He reportedly did not go out to gatherings anymore because he did not like crowds.  He was not suicidal, violent or assaultive.  His symptoms included difficulty with sleep, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  

The Veteran reported that his job involves putting racks in ovens and burning paint off equipment.  The fumes bother him and it reminds him of the fumes in the war.  He has taken a few mental health days over the past year.  The diagnosis was PTSD and cognitive disorder.  The GAF was 60.  The examiner noted mild functional impairment of memory, attention, concentration and executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  He was always fully oriented.  Motor activity and visual spatial orientation were normal Neurobehavioral effects were noted as one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Communication and consciousness were normal.  The examiner indicated that there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks with associated decrease in work efficiency.  The examiner noted that the PTSD and cognitive symptoms were intertwined and could not be separated, and produced a combined GAF of 60.  

VA treatment records show that the Veteran has reported substantial occupational impairment due to PTSD.  In June 2008, he was seen for an extensive PTSD evaluation.  He reported irritability and sleep problems and the aforementioned problems with PTSD.  He also noted his headache-related problems due to TBI in combat.  He described intrusive thoughts of mortar attacks, explosions and injured persons from his combat service.  He remembered with anxiety that while deployed he always had his M-16 with him, even in the bathroom.  He reported he had gotten rid of his handgun when he returned home because he did not want to hurt anyone.  He reported that he could not watch war movies.  Depictions of explosions or armored attacks make him uncomfortable.  He had disturbing dreams of Iraq about three times per week.  His dreams also include his family being killed.  He struggled to remain calm when he sees women in headscarves or people of Arabic or Middle Eastern descent and becomes distressed in crowds because he is afraid something will happen.  He no longer goes to concerts because of crowds.  This was his favorite form of entertainment before his deployment.  He sleeps about 3 to 4 hours at a time and changed jobs from a computer analyst to working nights at the Case IH manufacturing plant as a fork lift operator.  He cannot sleep at night.  He feels paranoid at night and every little noise outside disturbs him.  An examiner commented that the fear was so potent for him that he changed jobs to work the night shift.  His GAF was assessed as 55.  It was noted that he was unable to work in his chosen profession.  

Ongoing VA treatment records include a January 2011 entry that noted the Veteran still had his symptoms but they were slightly less as he had just vacationed with his wife.  However, he still had disturbing dreams and had had a dream the night before the treatment visit in which he had to shoot someone.  He stated this was like when he was in service and he had to decide whether to shoot hostages.  He still has friends in the military and they are gearing up to deploy which does not help him with intrusive thoughts.  He was taking his medication.  His GAF was 58.  Later that month, the Veteran reported that his symptoms were recently lessened by his no longer attending classes in a building in Lincoln that reminded him so much of his experience on deployment.  The cost of avoidance of his symptoms was discussed and the Veteran felt that the symptoms were tolerable.  His GAF again was 55.  It was decided he should make appointments if symptoms worsen or if there was a crisis.  Red flags such as increased irritability, increased re-experiencing or pressure to avoid things that are normal were discussed.  

On review of the evidence above the Board finds the impairment from the Veteran's PTSD more closely approximates the criteria for a rating of 50 percent (reduced reliability and productivity) throughout the appeal period.  While the VA examiner did not specifically cite impairment consistent with these terms in April 2011, symptoms cited by the health care providers in the treatment record in 2008 and in 2011 are consistent with these terms.  The Veteran has consistently demonstrated, at most, disturbances of motivation and mood and difficulty in establishing effective work and social relationships.  Thus, the criteria for a 50 percent rating are shown throughout the period on review.  The Board finds it significant that the Veteran has had to change jobs and work at a lesser job at night due to his nightmares and issues with sleeping at night.  The Board finds the treatment records to be more descriptive and persuasive as to the level of functioning than the examination reports.  

The Board has considered the aforementioned GAF scores.  The GAF score reflects the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995. 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

In this case the Veteran's GAF scores have ranged from 55 to 65.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Most of the assigned GAF scores are indicative of moderate impairment and support the assignment of a 50 percent rating, since while he has had to change his job and his lifestyle to accommodate his fear of darkness, sleep trouble and avoidance of stimuli evocative of the war, he has managed to continue to be productive.  

The Board has also considered whether a rating in excess of 50 percent is warranted, either under DC 9411 or 8045, on any basis.  As to 9411, a 70 percent rating requires that the occupational and social impairment more nearly approximate impairment in most areas (such as work, school, family relations, judgment, thinking, or mood), which is not documented in either the medical or lay evidence of record.  The Veteran enjoys a good relationship with his wife and daughter and has managed to stay employed full time, albeit at a factory job at night not in his chosen field, to accommodate his issues due to PTSD.  Moreover, he attends school and is focused on completion of a degree.  As to judgment, thinking and mood, the examination reports do not reflect significant issues with judgment or thinking.  Although his mood is described as irritable often, he had not been impaired to the point that he cannot successfully take care of his family, schooling or work.  Although he is limited due to PTSD, his daily functioning has not been assessed as severely impaired.  

Additionally, the Veteran's GAF scores are inconsistent with a 70 percent rating.  As discussed above, for the most part, they evidence only moderate impairment.  None of the scores have been in the 41-50 range indicative of "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Again, he continues to work, attend school and to function in his family life.  As such, the Board finds that they do not support a rating in excess of 50 percent.  Thus, the overall disability picture presented by the PTSD does not more closely approximate the criteria for a rating higher than 50 percent.  

As to whether a 70 percent rating is warranted under DC 8045, the Board notes that the Veteran filed his claim in August 2008, prior to the October 23, 2008, regulatory change.  Considering the criteria for DC 8045 prior to that date, the Board notes that the record does not indicate the presence of purely neurological disabilities due to the Veteran's PTSD with insomnia and cognitive impairment.  Moreover, as to purely subjective complaints, these would be rated at 10 percent under DC 9304 (dementia due to head trauma) and no more and would not be combined with any other rating for disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  The record does not show such a diagnosis.  Thus, a higher rating is not warranted based on the former criteria for the period prior to October 23, 2008.

As to the period from October 23, 2008, forward, the Board notes there remains no diagnosis of multi-infarct dementia associated with brain trauma and as such a higher rating under the former criteria of DC 8045 remains unwarranted.  Under the new criteria, the Board must address whether the Veteran would score a '3' in any of the 10 areas of cognitive impairment.  The Board agrees with the RO that the Veteran would only score a '2' in the area of memory, attention, concentration and executive functioning, and that the other areas would rate a '0'.  Specifically, the aforementioned examinations in December 2008 and April 2011 contain cognitive impairment and other residuals assessments.  Memory, attention, concentration and executive functioning indicated mild memory loss complains without objective evidence on testing in this area in 2008 and mild findings on objective testing.  This specifically equates to a '2'.  Moderate impairment is required for a '3'.  However, the record does not show moderate symptoms of memory, attention, concentration, and executive functioning impairment.  On the contrary, the Veteran's complaints of memory loss, as noted previously, are consistent with mild impairment.  Both the December 2008 and April 2011 examiners observed that the Veteran's symptoms were consistent with no more than mild impairment of memory, concentration, and executive functioning.  Judgment was normal in both examinations, equating to a '0'.  Social Interaction was routinely appropriate as well, equating to a '0'.  Orientation was always full, equating to a '0'.  Motor activity and visual spatial orientation were normal, equating to a 0''.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or work or family or other close relationships.  Parentheticlly, the Board notes that inasmuch as these symptoms relate to headaches, they are rated under the Veteran's headache disability.  Neurobehavioral effects were noted as one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  This equates to a '0'.  Communication was normal, equating to a 0''.  Consciousness was normal both times, equating to a 0''.  A '3' is warranted in any category.  

The record does not show that the criteria for a rating higher than 50 percent were more nearly approximated for any portion of the period under review so a "staged" rating is not warranted.  Hart, 21 Vet. App. 505 

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration as set forth in the headache claim.  

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board notes again that once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for Total Disability for Individual Unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In this case the record shows the Veteran to be working full time despite his service-connected disabilities.  Considering this, the Board finds that consideration of TDIU is not appropriate.  

In sum, the Board has found a rating of 50 percent is warranted for the service-connected disability, but not more.  The Veteran's appeal is granted to that extent.

IV.  Legal Principles-Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

V.  Analysis

The Veteran filed a claim for service connection for numbness and tingling in his right arm secondary to service-connected right shoulder tendonitis.  The claim was denied by the RO in November 2009.  The RO cited to an October 2009 report of VA examination in which the examiner noted the Veteran's complains but made no diagnosis following examination.  The examiner cited to the Veteran's description that the episodes of numbness and tingling lasted only a few and were relieved by shaking the arm or hand.  Despite the Veteran's reported complaints, the examination revealed no findings suggestive of peripheral neuropathy.  On the contrary, the examiner observed that there were no sensory nerves impairments of the upper extremities.  Rather, the Veteran's symptoms were related to position while sleeping and working.  

VA neurology clinic notes dated in September 2010 show that, on September 4, 2010, the Veteran reported a recurrent sharp pain when he turned his neck, occasionally going down into the right arm and elbow.  The examiner noted no abnormalities of on motor and reflex examination.  There was midcervical tenderness and the movement of the neck was tender on turning to the right.  The assessment was migraine headaches, right C6-7 radicular syndrome and cervical muscle strain.  

A VA peripheral nerves examination report dated in later September 2010 reflects that the examiner noted the diagnosis of C6-7 radicular strain was made on a routine neurology visit on September 3, 2010.  The examiner noted that the radicular symptoms of the neck were at least as likely as not due to service-connected cervical strain.  The examiner explained that cervical strain was well known to produce radicular symptoms when sensory nerves are impinged upon.  Subsequent VA treatment records reflect that the Veteran thereafter carried a diagnosis of right upper radiculopathy.  

It is undisputed that the Veteran filed his claim for service connection for numbness and tingling in the right upper extremity in September 2009.  A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim prior to that date.  Moreover, the record is uncontroverted as to the fact that the diagnosis of right upper extremity radiculopathy was not present prior to September 3, 2010, when it was made in conjunction with a VA peripheral neuropathy examination.  This is the date entitlement arose.  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection prior to September 3, 2010.  See 38 C.F.R. § 3.400.  Under applicable law and regulation, the effective date of an award based on an original claim for compensation benefits received more than one year after the claimant's discharge from service shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to September 3, 2010, for service connection for right upper extremity radiculopathy. 


ORDER

A rating of 50 percent for PTSD with insomnia, and cognitive disorder, not otherwise specified, due to TBI is granted throughout the period of this claim, subject to the criteria pertaining to the payment of monetary benefits.  

An evaluation in excess of 30 percent for service-connected posttraumatic headaches due to TBI is denied.  

An effective date prior to September 3, 2010, for the award of service connection for right upper extremity radiculopathy, is denied.  


REMAND

With respect to the claim of entitlement to a rating in excess of 10 percent for right shoulder tendonitis, to include restoration of a 20 percent rating, the Board notes that the Veteran continues to complain of current increased symptomatology yet has not undergone VA examination for this disability since October 2009.  Under the present circumstances, the Board finds that the Veteran should undergo VA examination to identify the current manifestations of the right shoulder tendonitis prior to appellate review.  As the claim for increased initial rating for right upper extremity radiculopathy is closely related to the service-connected right shoulder tendonitis, and findings on the proposed examination will likely be germane to that disability, this claim is remanded as well.

Additionally, while this case is in remand status, the originating agency should obtain any outstanding records pertaining to treatment of the disorders of the right shoulder during the rating period. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's right shoulder during the rating period. 

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder and right upper extremity disabilities.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


